UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of October 2014 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Embraer rolls out KC-390 military airlift Gavião Peixoto, Brazil, October 21st, 2014 – Today Embraer rolled out the first prototype of the KC-390 military transport from the production hangar at the industrial plant of Gavião Peixoto, Brazil. The event was attended by the Brazilian Minister of Defense, Celso Amorim, the Commander of the Brazilian Air Force, Lieutenant-Brigadier General Juniti Saito, and delegations and representatives from more than 30 countries. This milestone rollout will allow the Company to perform important ground tests prior to the aircraft’s first flight, planned to take place by the end of this year. “This significant milestone of the KC-390 Program demonstrates Embraer´s ability to manage such a complex and high-technology project and to perform it on track,” said Jackson Schneider, President and CEO, Embraer Defense & Security. “It paves the way for the beginning of the ground tests to prepare for the first flight.” “The KC-390 will be the backbone of the FAB’s air transportation network. It will be able to operate in both the Amazon and Antarctica. The jet engines give the aircraft enormous agility in fulfilling all of its missions, faster and better,” stated Aeronautics Commander, Lieutenant-Brigadier General Juniti Saito. Following the rollout, the aircraft will continue with initial systems evaluations leading to the first engine run, and then to the ground vibration tests and the other planned ground tests. This aircraft is the first of two prototypes that will be used in the development, ground, flight and certification test campaigns. The KC-390 is a joint project of the Brazilian Air Force with Embraer to develop and produce a tactical military transport and aerial refueling airplane that represents a significant technological and innovative advance in the Brazilian aeronautics industry. The aircraft is designed to establish new standards in its category, with a lower operating cost and the flexibility to perform a variety of missions: cargo and troop transport, troop and cargo air delivery, aerial refueling, search and rescue, and combating forest fires, among others. On May 20th, 2014, Embraer and the Brazilian Air Force signed the series production contract for the delivery of 28 KC-390 aircraft and associated initial logistical support. In addition to the order by the Brazilian Air Force, there are currently intentions to purchase for additional 32 aircraft from other countries. Follow us on Twitter: @EmbraerSA PRESS OFFICES Headquarters (Brazil) North America Europe , Middle East and Africa China Asia Pacific Rosana Dias rosana.dias@embraer.com.br Cell: +55 12 9724 4929 Tel.: +55 12 3927 1311 Fax: +55 12 3927 2411 Robert Stangarone rstangarone@embraer.com Cell: +1 Tel.: +1 Fax: +1 Hervé Tilloy herve.tilloy@embraer.fr Cell: +33 6 0864 3545 Tel. : +33 1 4938 Fax: +33 1 4938 4456 Mirage Zhong mirage.zhong@bjs.embraer.com Cell: +86 Tel.: +86 10 6598 9988 Fax: +86 10 6598 9986 Nilma Missir-Boissac nilma.boissac @sin.embraer.com Cell: +65 9012 8428 Tel.: +65 6305 9955 Fax: +65 6734 3908 Note to Editors Embraer S.A. (NYSE: ERJ; BM&FBOVESPA: EMBR3) is the world’s largest manufacturer of commercial jets up to 130 seats, and one of Brazil’s leading exporters. Embraer’s headquarters are located in São José dos Campos, São Paulo, and it has offices, industrial operations and customer service facilities in Brazil, China, France, Portugal, Singapore, and the U.S. Founded in 1969, the Company designs, develops, manufactures and sells aircraft and systems for the commercial aviation, executive aviation, and defense and security segments. It also provides after sales support and services to customers worldwide. For more information, please visit www.embraer.com.br. This document may contain projections, statements and estimates regarding circumstances or events yet to take place. These projections and estimates are based largely on current expectations, forecasts of future events and financial trends that affect Embraer’s businesses. Those estimates are subject to risks, uncertainties and suppositions that relate to, among others: general economic, political and trade conditions in Brazil and in those markets where Embraer does business; expectations of industry trends; the Company’s investment plans; its capacity to develop and deliver products on the dates previously agreed upon, and existing and future governmental regulations. The words “believe”, “may”, “is able”, “will be able”, “intend”, “continue”, “anticipate”, “expect” and other similar terms are intended to identify potentialities. Embraer does not undertake to publish updates nor to revise any estimates due to new information, future events or any other facts. In view of the inherent risks and uncertainties, such estimates, events and circumstances may not take place. The actual results may therefore differ substantially from those previously published as Embraer expectations. PRESS OFFICES Headquarters (Brazil) North America Europe , Middle East and Africa China Asia Pacific Rosana Dias rosana.dias@embraer.com.br Cell: +55 12 9724 4929 Tel.: +55 12 3927 1311 Fax: +55 12 3927 2411 Robert Stangarone rstangarone@embraer.com Cell: +1 Tel.: +1 Fax: +1 Hervé Tilloy herve.tilloy@embraer.fr Cell: +33 6 0864 3545 Tel. : +33 1 4938 Fax: +33 1 4938 4456 Mirage Zhong mirage.zhong@bjs.embraer.com Cell: +86 Tel.: +86 10 6598 9988 Fax: +86 10 6598 9986 Nilma Missir-Boissac nilma.boissac @sin.embraer.com Cell: +65 9012 8428 Tel.: +65 6305 9955 Fax: +65 6734 3908 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 21, 2014 Embraer S.A. By: /s/ José Antonio de Almeida Filippo Name: José Antonio de Almeida Filippo Title: Executive Vice-President and Chief Financial and Investor Relations Officer
